In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                ___________________________
                     No. 02-20-00361-CV
                ___________________________

               KENNETH OKONKWO, Appellant

                                V.

CONNECTIONS WELLNESS GROUP, LLC AND LANDON AWSTIN GREGG,
                        Appellees




              On Appeal from the 431st District Court
                     Denton County, Texas
                  Trial Court No. 20-5246-431


              Before Bassel, Womack, and Wallach, JJ.
                Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

       On November 17, 2020, and December 1, 2020, we notified Appellant

Kenneth Okonkwo, in accordance with rule of appellate procedure 42.3(c), that we

would dismiss this appeal unless Appellant paid the $205 filing fee. See Tex. R. App.

P. 42.3(c), 44.3. Appellant has not done so. See Tex. R. App. P. 5, 12.1(b).

       Because Appellant has not complied with a procedural requirement and the

Texas Supreme Court’s order of August 28, 2015, 1 we dismiss the appeal. See Tex. R.

App. P. 42.3(c), 43.2(f).

       Appellant must pay all costs of this appeal. See Tex. R. App. P. 43.4.

                                                      Per Curiam

Delivered: December 31, 2020




       See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil Cases
       1

in the Courts of Appeals, and Before the Judicial Panel on Multi-District Litigation,
Misc. Docket No. 15-9158 (Aug. 28, 2015) (listing courts of appeals’ fees).


                                           2